21-10436-tmd Doc#74 Filed 07/27/21 Entered 07/27/21 16:26:41 Main Document Pg 1 of 5




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: July 27, 2021.

                                                                __________________________________
                                                                          TONY M. DAVIS
                                                                UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  IN RE:                                         §
                                                 §       CASE NO. 21-10436-TMD
  MARY BRENNA RYLEE                              §
                                                 §
                                                 §       CHAPTER 11
  DEBTOR.                                        §

       ORDER AUTHORIZING THE SUBCHAPTER V TRUSTEE TO RETAIN ERIK
       WHITE/HMP ADVISORY HOLDINGS, LLC D/B/A HARNEY PARTNERS AS
         FINANCIAL ADVISOR PURSUANT TO 11 U.S.C. §§ 105(a) AND 327(a)

           Upon consideration of the Application (the “Application”)1 filed by Michael G. Colvard,

  Subchapter V Trustee, and the Court having found that it has jurisdiction to consider the Applicant

  and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found

  that consideration of the Application and the relief requested therein is a core proceeding pursuant to

  28 U.S.C. § 157(b); and the Court having found that venue of this proceeding in this District is

  proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that notice of the Application as set

  forth therein is sufficient under the circumstances; and the Court having reviewed the Application

  and having considered statements in support of the Application at the hearing held before this Court
21-10436-tmd Doc#74 Filed 07/27/21 Entered 07/27/21 16:26:41 Main Document Pg 2 of 5




  (the “Hearing”); and the United States Trustee having communicated with the Sub V Trustee to

  advise of the following issues: (i) whether Sub V Trustee has authority to retain professionals under

  11 U.S.C. § 363(b) – rather than 11 U.S.C. § 327(a); (ii) requiring notice and opportunity to object

  be issued to creditors and parties-in-interest providing a 21-day objection period; and (iii) that the

  indemnification/release provisions of the Engagement Letter be modified to reflect that

  White/Harney shall not be released/indemnified for any acts involving breach of fiduciary duty, bad

  faith or self-dealing, and the Sub V Trustee, White/Harney and Debtor having agreed to changes set

  forth herein to address those issues, and the Court having determined that the legal and factual basis

  set forth in the Application and at the Hearing establish just cause for relief granted herein; and upon

  all of the proceedings had before the Court; and after due deliberation and sufficient cause appearing

  therefore;

             IT IS THEREFORE ORDERED:

             1.       The Application is approved as set forth herein.

             2.       The terms of the Engagement Letter, including without limitation, the compensation

  provisions, all as modified by this Order, are reasonable terms and conditions of employment and are

  hereby approved, subject to the following terms, which apply notwithstanding anything in the

  Engagement Letter or the Application to the contrary:


                           a. The Sub V Trustee is permitted to indemnify and hold harmless
                              White/Harney, its affiliates and their respective shareholders, members,
                              managers, employees, agents, representatives, and subcontractors
                              (“Indemnified Person”) according to the terms of the Engagement Letter
                              except for actions involving breach of fiduciary duty, bad faith or self-dealing
                              – which are expressly excluded from release or indemnification.
                              Notwithstanding the terms of the Engagement Letter, in no event shall an
                              Indemnified Person be indemnified or receive contribution or other payment
                              under the Engagement Letter if the Debtor, her estate or the statutory
  1
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Application.


                                                             -2-
21-10436-tmd Doc#74 Filed 07/27/21 Entered 07/27/21 16:26:41 Main Document Pg 3 of 5




                     committee of unsecured creditors appointed in this Chapter 11 Case assert a
                     claim against an Indemnified Person and the Court determines by final order
                     that such claim arose out of the gross negligence , willful misconduct, breach
                     of fiduciary duty, bad faith or self-dealing on the part of that or any other
                     Indemnified Person;

                 b. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                    in this Chapter 11 Case (that order having become a final order no longer
                    subject to appeal), and (ii) the entry of an order closing this Chapter 11 Case,
                    any Indemnified Party believes that it is entitled to the payment of any
                    amounts by the Debtor on account of the Debtor’s indemnification,
                    contribution, and/or reimbursement obligations under the Engagement Letter
                    (as modified by this Order), including without limitation the advancement of
                    defense costs, such Indemnified Party must file an application therefore in
                    this Court, and the Debtor may not pay any such amounts to the Indemnified
                    Party before the entry of an order by this Court approving the payment. This
                    paragraph is intended only to specify the period of time under which the
                    Court shall have jurisdiction over any request for fees and expenses by the
                    Indemnified Party for indemnification, contribution, or reimbursement and
                    not as a provision limiting the duration of the Debtor’s obligation to
                    indemnify or make contributions or reimbursements to the Indemnified Party.
                     All parties in interest shall maintain the right to object to any application by
                    an Indemnified Party for indemnification, contribution and/or reimbursement;

                 c. In the event that any Indemnified Party seeks reimbursement from the Debtor
                    for attorneys’ fees and related expenses pursuant to the Application and
                    Engagement Letter (as modified by this Order), the invoices and supporting
                    time records (which may be redacted to maintain confidentiality or privilege)
                    for the attorneys’ fees and related expenses shall be annexed to the
                    Indemnified Party’s own application, both interim and final, and there
                    invoices and time records shall be subject to the approval of the Bankruptcy
                    Court, and the Debtor may not pay any such amounts absent entry of an order
                    of the Court approving such payments;

                 d. For a period of three years after the conclusion of the engagement, neither
                    White/Harney not any of its affiliates shall make any investments in the
                    Debtor or the Reorganized Debtor;

                 e. White/Harney shall disclose any and all facts that may have a bearing on
                    whether Harney, its affiliates, and/or any individuals working on the
                    engagement have any interest materially adverse to the interest of the
                    Debtor’s estate or of any class of creditors or equity security holders, by
                    reason of any direct or indirect relationship to, connection with, or interest in,
                    the Debtor, or for any other reason. The obligation to disclose identified in
                    this subparagraph is a continuing obligation.


                                               -3-
21-10436-tmd Doc#74 Filed 07/27/21 Entered 07/27/21 16:26:41 Main Document Pg 4 of 5




          3.      Debtor is to pay all amounts invoiced by White/Harney for fees and expenses incurred

  in connection with its retention – out of estate assets – following Court approval of fees and

  expenses under 11 U.S.C. § 330, provided however that funds for the retainer of $20,000.00 shall be

  paid from proceeds derived from the sale of the Odessa house – on deposit within the IOLTA

  account maintained by Husch Blackwell, counsel for Debtor on a 50/50 basis split between Debtor

  and Non-Filing Spouse as agreed between Debtor and Non-Debtor Spouse, it being the intent that

  those IOLTA proceeds are to be used to fund the $20,000.00 retainer. The Retainer is to be paid

  upon entry of this Order.

          4.      The Sub V Trustee is the party retaining White/Harney, under the terms and

  conditions set forth in the Application and as modified herein, to reflect that retention of

  White/Harney is under 11 U.S.C. § 327(a), not 11 U.S.C. § 363(b), and the Engagement Letter, as

  modified by this Order, is hereby approved.

          5.      To the extent there is inconsistency between the terms of the Engagement Letter, the

  Application, and this Order, the terms of this Order shall govern.

          6.      The Sub V Trustee is authorized to take all actions necessary to effectuate the relief

  granted in this Order in accordance with the Application.

          7.      That the Sub V Trustee shall issue notice of the Order Authorizing Retention of

  White/Harney under 11 U.S.C. § 327(a) under the terms of the Engagement Letter – as modified

  herein, advising that any party-in-interest may object to this Order and to the Application, and that all

  objections must be filed no later than 21 days after the date of the Order or be forever barred. If an

  objection is received from the U.S. Trustee, any creditor or party-in-interest, the affected professional

  shall request a hearing before the Court.


                                                     -4-
21-10436-tmd Doc#74 Filed 07/27/21 Entered 07/27/21 16:26:41 Main Document Pg 5 of 5




         8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

  related to the implementation, interpretation, and enforcement of this Order.

                                                 ###

  Prepared and submitted by:

  MARTIN & DROUGHT, P.C.
  Weston Centre
  112 East Pecan Street, Suite 1616
  San Antonio, Texas 78205
  Telephone: (210) 220-1334
  Facsimile: (210) 227-7924
  E-Mail: mcolvard@mdtlaw.com

         /s/Michael G. Colvard
  By:    ________________________________
         Michael G. Colvard
         State Bar No. 04629200

  SUBCHAPTER V TRUSTEE




                                                  -5-
